Order, Supreme Court, New York County (Milton A. Tingling, J.), entered September 30, 2011, which denied defendants-appellants’ motion to dismiss the complaint as asserted against them, unanimously reversed, on the law, without costs, the motion granted, and the complaint dismissed as against defendants-appellants, without prejudice. The Clerk is directed to enter judgment accordingly.
“[Wjhere a receiver has been discharged from any and all liability, he or she may not be sued unless the appointing court vacates its order and grants leave to sue” (Gadson v 1340 Hudson Realty Corp., 180 AD2d 582, 583 [1st Dept 1992]). Nothing in the record indicates that the Housing Court has vacated the consent order dated April 7, 2009, to which plaintiff was a party, discharging defendants as court-appointed administrators under article 7-A of the Real Property Actions and Proceedings Law. Concur—Andrias, J.P, Saxe, Freedman and Feinman, JJ.
Motion for sanctions denied.